DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Suh et al. (US 2014/0184754 A1) discloses a display panel (Fig.1: display apparatus 100) capable of capturing an image of an object over a light-entering surface thereof ([0041]: the display may operate in an image capturing mode. [0038]: “the display panel 110 may allow input light from an outside to pass through the display panel 110 so that the sensor panel 120 may acquire sensor data based on the outside light”), comprising a displaying array (Fig.1: display panel 110), and an imaging array (Fig.1: sensor panel 120), sequentially below the light-entering surface (Fig.1), wherein: 
the displaying array comprises a plurality of displaying pixels (Fig.1; [0040]: the display panel 110 including a plurality of LCD pixels) and is configured to form a second mask pattern ([0040]: “the display panel 110 may optically form the imaging pattern 112 through a combination of LCD pixels”. The imaging pattern 112 corresponds to the second mask pattern);
the imaging array comprises a plurality of imaging pixels (Fig.1: the regions in the sensor panel 120 correspond to the claimed plurality of imaging pixels).
However, the prior art of record fails to disclose or reasonably suggest: “a light valve array, …, wherein: 

the imaging array … is configured to generate an intermediate image upon receiving lights from the object and transmitting through the second mask pattern in the displaying array and at least one of the plurality of first mask patterns in the light valve array, wherein the image of the object can be deduced from the intermediate image” in combination with other limitations recited in the claim.

Claims 2-19 and 26 are also allowed as being dependent from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirsch et al. (US 2011/0019056 A1) discloses a bidirectional screen alternately switches between a display mode showing conventional graphics and a capture mode in which the LCD backlight is disabled and the LCD displays a pinhole array or a tiled-broadband code.
Kurtz et al. (US 2008/0106629 A1) discloses an integrated imaging apparatus for displaying images while capturing images of a scene, including an electronic display having an array of display pixels which are used to display image content; a plurality of apertures are integrated within the display, wherein each of the apertures includes at least one partially transparent pixel; and plurality of capture devices each of which captures an image.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696 

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696